UNITED STATES AIR FORCE COURT OF CRIMINAL APPEALS


                                             UNITED STATES

                                                         v.

                                   Senior Airman KEVIN M. DAVIS
                                        United States Air Force

                                                 ACM S32191

                                             26 November 2014

            Sentence adjudged 1 August 2013 by SPCM convened at Kadena Air Base,
            Okinawa, Japan. Military Judge: Gregory O. Friedland and Mark L.
            Allred.

            Approved Sentence:          Bad-conduct discharge, reduction to E-1, and a
            reprimand.

            Appellate Counsel for the Appellant: Captain Thomas A. Smith.

            Appellate Counsel for the United States: Major Daniel J. Breen and Gerald
            R. Bruce, Esquire.

                                                      Before

                              MITCHELL, WEBER, and CONTOVEROS
                                    Appellate Military Judges

                        This opinion is subject to editorial correction before final release.



PER CURIAM:

       The approved findings and sentence are correct in law and fact, and no error
materially prejudicial to the substantial rights of the appellant occurred. Article 66(c),
UCMJ, 10 U.S.C. § 866(c); United States v. Reed, 54 M.J. 37, 41 (C.A.A.F. 2000).



  The Staff Judge Advocate’s Recommendation erroneously includes that the maximum sentence in this special
court-martial included total forfeiture of all pay and allowances. We conclude there is no colorable showing of
prejudice. See United States v. Green, 44 M.J. 93, 95 (C.A.A.F. 1996). While we do not order new post-trial
processing, we do order a corrected court-martial order to include all charges and specifications upon which the
accused was arraigned, to include the language of the reprimand, and to correct that the sentence was adjudged by
officer members. Rule for Courts-Martial 1114.
Accordingly, the approved findings and sentence are AFFIRMED.



            FOR THE COURT


            STEVEN LUCAS
            Clerk of the Court




                                        2                       ACM S32191